668 S.E.2d 479 (2008)
BECK
v.
The STATE.
No. A07A0017.
Court of Appeals of Georgia.
October 7, 2008.
Steven M. Harrison, Eastman, for appellant.
Timothy G. Vaughn, Dist. Atty., for appellee.
SMITH, Presiding Judge.
In Beck v. State, 283 Ga. 352, 658 S.E.2d 577 (2008), the Supreme Court reversed the judgment of this court in Beck v. State, 286 Ga.App. 553, 650 S.E.2d 728 (2007). We therefore vacate our earlier opinion and adopt the judgment of the Supreme Court as the opinion of this court.
Judgment affirmed in part and reversed in part.
BARNES, C.J., and MILLER, J., concur.